Exhibit 10.1


 

SOCKET MOBILE, INC.

2004 EQUITY INCENTIVE PLAN

(As Amended April 29, 2010)

 

1. Purposes of the Plan. The purposes of this Plan are:

 * to attract and retain the best available personnel for positions of
   substantial responsibility,
   
   
 * to provide additional incentive to Employees, Directors and Consultants, and
   
   
 * to promote the success of the Company's business.
   
   The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
   Options, Restricted Stock, Stock Appreciation Rights, Performance Units and
   Performance Shares.

2. Definitions. As used herein, the following definitions will apply:

> (a) "Administrator" means the Board or any of its Committees as will be
> administering the Plan, in accordance with Section 4 of the Plan.
> 
> (b) "Applicable Laws" means the requirements relating to the administration of
> equity-based awards under U.S. state corporate laws, U.S. federal and state
> securities laws, the Code, any stock exchange or quotation system on which the
> Common Stock is listed or quoted and the applicable laws of any foreign
> country or jurisdiction where Awards are, or will be, granted under the Plan.
> 
> (c) "Award" means, individually or collectively, a grant under the Plan of
> Options, SARs, Restricted Stock, Performance Units or Performance Shares.
> 
> (d) "Award Agreement" means the written or electronic agreement setting forth
> the terms and provisions applicable to each Award granted under the Plan. The
> Award Agreement is subject to the terms and conditions of the Plan.
> 
> (e) "Board" means the Board of Directors of the Company.
> 
> (f) "Cash Position" means as to any Performance Period, the Company' s level
> of cash and cash equivalents, including, without limitation, amounts
> classified for financial reporting purposes as short-term investments and
> restricted investments.
> 
> (g) "Change in Control" means the occurrence of any of the following events:

> (i) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
> Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
> Exchange Act), directly or indirectly, of securities of the Company
> representing fifty percent (50%) or more of the total voting power represented
> by the Company's then outstanding voting securities; or
> 
>  

1

--------------------------------------------------------------------------------


              (ii) The consummation of the sale or disposition by the Company of
all or substantially all of the Company's assets; or

              (iii) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

> (h) "Code" means the Internal Revenue Code of 1986, as amended. Any reference
> to a section of the Code herein will be a reference to any successor or
> amended section of the Code.
> 
> (i) "Committee" means a committee of Directors or of other individuals
> satisfying Applicable Laws appointed by the Board in accordance with Section 4
> hereof.
> 
> (j) "Common Stock" means the common stock of the Company.
> 
> (k) "Company" means Socket Mobile, Inc., a Delaware corporation, or any
> successor thereto.
> 
> (l) "Consultant" means any person, including an advisor, engaged by the
> Company or a Parent or Subsidiary to render services to such entity.
> 
> (m) "Determination Date" means the latest possible date that will not
> jeopardize the qualification of an Award granted under the Plan as
> "performance-based compensation" under Section 162(m) of the Code.
> 
> (n) "Director" means a member of the Board.
> 
> (o) "Disability" means total and permanent disability as defined in Section
> 22(e)(3) of the Code, provided that in the case of Awards other than Incentive
> Stock Options, the Administrator in its discretion may determine whether a
> permanent and total disability exists in accordance with uniform and
> non-discriminatory standards adopted by the Administrator from time to time.
> 
> (p) "Earnings Per Share" means as to any Performance Period, the Company's or
> a business unit's Net Income, divided by a weighted average number of common
> shares outstanding and dilutive common equivalent shares deemed outstanding,
> determined in accordance with U.S. GAAP; provided, however, that if Net Income
> as to any such Performance Period is a negative amount, then Earnings Per
> Share means the Company's or business unit's Net Income, divided by a weighted
> average number of common shares outstanding, determined in accordance with
> U.S. GAAP.

 

 

2

--------------------------------------------------------------------------------

> (q) "Employee" means any person, including Officers and Directors, employed by
> the Company or any Parent or Subsidiary of the Company. Neither service as a
> Director nor payment of a director's fee by the Company will be sufficient to
> constitute "employment" by the Company.
> 
> (r) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
> 
> (s) "Excluded Items" includes, without limitation, (i) incentive compensation,
> (ii) in-process research and development expenses, (iii) acquisition costs,
> (iv) compensation expense from equity compensation, (v) operating expenses
> from acquired businesses, (vi) amortization of acquired intangible assets, and
> (vii) such other unusual or one-time items as may be identified by the
> Administrator.
> 
> (t) "Fair Market Value" means, as of any date, the value of Common Stock
> determined as follows:
> 
> > (i) If the Common Stock is listed on any established stock exchange or a
> > national market system, including without limitation the Nasdaq National
> > Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair
> > Market Value will be the closing sales price for such stock (or the closing
> > bid, if no sales were reported) as quoted on such exchange or system on the
> > day of determination, as reported in The Wall Street Journal or such other
> > source as the Administrator deems reliable;
> > 
> > (ii) If the Common Stock is regularly quoted by a recognized securities
> > dealer but selling prices are not reported, the Fair Market Value of a Share
> > will be the mean between the high bid and low asked prices for the Common
> > Stock on the day of determination, as reported in The Wall Street Journal or
> > such other source as the Administrator deems reliable; or
> > 
> > (iii) In the absence of an established market for the Common Stock, the Fair
> > Market Value will be determined in good faith by the Administrator.
> 
> (u) "Fiscal Year" means the fiscal year of the Company.
> 
> (v) "Incentive Stock Option" means an Option that by its terms qualifies and
> is otherwise intended to qualify as an incentive stock option within the
> meaning of Section 422 of the Code and the regulations promulgated thereunder.
> 
> (w) "Inside Director" means a Director who is an Employee.
> 
> (x) "Net Income" means as to any Performance Period, the Company's or a
> business unit's income after taxes determined in accordance with U.S. GAAP,
> adjusted for any Excluded Items approved for exclusion by the Administrator.
> 
> (y) "Nonstatutory Stock Option" means an Option that by its terms does not
> qualify or is not intended to qualify as an Incentive Stock Option.
> 
> (z) "Officer" means a person who is an officer of the Company within the
> meaning of Section 16 of the Exchange Act and the rules and regulations
> promulgated thereunder.
>        

 

3

--------------------------------------------------------------------------------

> (aa) "Operating Cash Flow" means as to any Performance Period, the Company's
> or a business unit's cash flow generated from operating activities, as
> reported in the Company's cash flow statements and calculated in accordance
> with U.S. GAAP, adjusted for any Excluded Items approved for exclusion by the
> Administrator.
> 
> (bb) "Operating Income" means as to any Performance Period, the Company's or a
> business unit's income from operations determined in accordance with U.S.
> GAAP, adjusted for any Excluded Items approved for exclusion by the
> Administrator.
> 
> (cc) "Option" means a stock option granted pursuant to the Plan.
> 
> (dd) "Parent" means a "parent corporation," whether now or hereafter existing,
> as defined in Section 424(e) of the Code.
> 
> (ee) "Participant" means the holder of an outstanding Award.
> 
> (ff) "Performance Goals" means the goal(s) (or combined goal(s)) determined by
> the Administrator (in its discretion) to be applicable to a Participant with
> respect to an Award granted under the Plan. As determined by the
> Administrator, the Performance Goals applicable to an Award may provide for a
> targeted level or levels of achievement using one or more of the following
> measures: (a) Cash Position, (b) Earnings Per Share, (c) Net Income, (d)
> Operating Cash Flow, (e) Operating Income, (f) Return on Assets, (g) Return on
> Equity, (h) Return on Sales, (i) Revenue and (j) Total Shareholder Return. The
> Performance Goals may differ from Participant to Participant and from Award to
> Award. Prior to the Determination Date, the Administrator will determine
> whether any significant element(s) will be included in or excluded from the
> calculation of any Performance Goal with respect to any Participant.
> 
> (vv) "Subsidiary" means a "subsidiary corporation", whether now or hereafter
> existing, as defined in Section 424(f) of the Code.(gg) "Performance Period"
> means any Fiscal Year of the Company or such other period as determined by the
> Administrator in its sole discretion.
> 
> (hh) "Performance Share" means an Award granted to a Participant pursuant to
> Section 9.
> 
> (ii) "Performance Unit" means an Award granted to a Participant pursuant to
> Section 9.
> 
> (jj) "Period of Restriction" means the period during which the transfer of
> Shares of Restricted Stock are subject to restrictions and therefore, the
> Shares are subject to a substantial risk of forfeiture. Such restrictions may
> be based on the passage of time, the achievement of target levels of
> performance, or the occurrence of other events as determined by the
> Administrator.
> 
> (kk) "Plan" means this 2004 Equity Incentive Plan, as may be amended from time
> to time.
> 
> (ll) "Restricted Stock" means Shares issued pursuant to a Restricted Stock
> award under Section 7 of the Plan, or issued pursuant to the early exercise of
> an Option.

 

4

--------------------------------------------------------------------------------

> (mm) "Return on Assets" means as to any Performance Period, the percentage
> equal to the Company's or a business unit's Operating Income divided by
> average net Company or business unit, as applicable, assets, determined in
> accordance with U.S. GAAP.
> 
> (nn) "Return on Equity" means as to any Performance Period, the percentage
> equal to the Company's Net Income divided by average stockholder's equity,
> determined in accordance with U.S. GAAP.
> 
> (oo) "Return on Sales" means as to any Performance Period, the percentage
> equal to the Company's or a business unit's Operating Income divided by the
> Company's or the business unit's, as applicable, Revenue.
> 
> (pp) "Revenue" means as to any Performance Period, the Company's or business
> unit's net sales, determined in accordance with U.S. GAAP.
> 
> (qq) "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
> Rule 16b-3, as in effect when discretion is being exercised with respect to
> the Plan.
> 
> (rr) "Section 16(b)" means Section 16(b) of the Exchange Act.
> 
> (ss) "Service Provider" means an Employee, Director or Consultant.
> 
> (tt) "Share" means a share of the Common Stock, as adjusted in accordance with
> Section 12 of the Plan.
> 
> (uu) "Stock Appreciation Right" or "SAR" means an Award, granted alone or in
> connection with an Option, that pursuant to Section 8 is designated as a SAR.
> 
> (vv) "Subsidiary" means a "subsidiary corporation", whether now or hereafter
> existing, as defined in Section 424(f) of the Code.
> 
> (ww) "Total Shareholder Return" means as to any Performance Period, the total
> return (change in share price plus reinvestment of any dividends) of a Share.
> 
> (xx) "U.S. GAAP" means generally accepted accounting principles in the United
> States.

3. Stock Subject to the Plan.

> (a) Stock Subject to the Plan. Subject to the provisions of Section 12 of the
> Plan, the maximum aggregate number of Shares that may be awarded and sold
> under the Plan is (i) the number of Shares which have been reserved but not
> issued under the Company's 1995 Stock Plan, as amended and restated (the "1995
> Plan") as of the date of stockholder approval of this Plan, (ii) any Shares
> returned to the 1995 Plan as a result of termination of options or repurchase
> of Shares issued under such plan, and (iii) an annual increase to be added on
> the first day of the Company's fiscal year beginning in 2005, equal to the
> least of (A) 2,000,000 Shares, (B) 4% of the outstanding Shares on such date
> or (C) an amount determined by the Board.. The Shares may be authorized, but
> unissued, or reacquired Common Stock. Shares will not be deemed to have been
> issued pursuant to the Plan with respect to any portion of an Award that is
> settled in cash. Upon payment in Shares pursuant to the exercise of an SAR,
> the number of Shares available for issuance under the Plan will be reduced
> only by the number of Shares actually issued in such payment. If the exercise
> price of an Option is paid by tender to the Company, or attestation to the
> ownership, of Shares owned by the Participant, the number of Shares available
> for issuance under the Plan will be reduced by the gross number of Shares for
> which the Option is exercised.

 

5

--------------------------------------------------------------------------------

> (b) Lapsed Awards. If an Award expires or becomes unexercisable without having
> been exercised in full, the unpurchased Shares which were subject thereto will
> become available for future grant or sale under the Plan (unless the Plan has
> terminated); provided, however, that Shares that have actually been issued
> under the Plan, whether upon exercise of an Award, will not be returned to the
> Plan and will not become available for future distribution under the Plan,
> except that if unvested Shares are forfeited or repurchased by the Company,
> such Shares will become available for future grant under the Plan.
> 
> (c) Share Reserve. The Company, during the term of this Plan, will at all
> times reserve and keep available such number of Shares as will be sufficient
> to satisfy the requirements of the Plan.

4. Administration of the Plan.

> (a) Procedure.
> 
> > (i) Multiple Administrative Bodies. Different Committees with respect to
> > different groups of Service Providers may administer the Plan.
> > 
> > (ii) Section 162(m). To the extent that the Administrator determines it to
> > be desirable to qualify Awards granted hereunder as "performance-based
> > compensation" within the meaning of Section 162(m) of the Code, the Plan
> > will be administered by a Committee of two or more "outside directors"
> > within the meaning of Section 162(m) of the Code.
> > 
> > (iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder
> > as exempt under Rule 16b-3, the transactions contemplated hereunder will be
> > structured to satisfy the requirements for exemption under Rule 16b-3.
> > 
> > (iv) Other Administration. Other than as provided above, the Plan will be
> > administered by (A) the Board or (B) a Committee, which committee will be
> > constituted to satisfy Applicable Laws.
> 
> (b) Powers of the Administrator. Subject to the provisions of the Plan, and in
> the case of a Committee, subject to the specific duties delegated by the Board
> to such Committee, the Administrator will have the authority, in its
> discretion:
> 
> > (i) to determine the Fair Market Value;
> > 
> > (ii) to select the Service Providers to whom Awards may be granted
> > hereunder;

 

6

--------------------------------------------------------------------------------

> > (iii) to determine the number of Shares to be covered by each Award granted
> > hereunder;
> > 
> > (iv) to approve forms of agreement for use under the Plan;
> > 
> > (v) to determine the terms and conditions, not inconsistent with the terms
> > of the Plan, of any Award granted hereunder. Such terms and conditions
> > include, but are not limited to, the exercise price, the time or times when
> > Awards may be exercised (which may be based on performance criteria), any
> > vesting acceleration or waiver of forfeiture restrictions, and any
> > restriction or limitation regarding any Award or the Shares relating
> > thereto, based in each case on such factors as the Administrator will
> > determine;
> > 
> > (vi) to construe and interpret the terms of the Plan and Awards granted
> > pursuant to the Plan;
> > 
> > (vii) to prescribe, amend and rescind rules and regulations relating to the
> > Plan, including rules and regulations relating to sub-plans established for
> > the purpose of satisfying applicable foreign laws;
> > 
> > (viii) to modify or amend each Award (subject to Section 17(c) of the Plan),
> > including the discretionary authority to extend the post-termination
> > exercisability period of Awards longer than is otherwise provided for in the
> > Plan. Notwithstanding the foregoing, the Administrator may not modify or
> > amend an Option or SAR to reduce the exercise price of such Option or SAR
> > after it has been granted (except for adjustments made pursuant to Section
> > 12), unless approved by the Company's stockholders and neither may the
> > Committee, without the approval of the Company's stockholders, cancel any
> > outstanding Option or SAR and immediately replace it with a new Option or
> > SAR with a lower exercise price;
> > 
> > (ix) to allow Participants to satisfy withholding tax obligations in such
> > manner as prescribed in Section 13;
> > 
> > (x) to authorize any person to execute on behalf of the Company any
> > instrument required to effect the grant of an Award previously granted by
> > the Administrator;
> > 
> > (xi) to allow a Participant to defer the receipt of the payment of cash or
> > the delivery of Shares that would otherwise be due to such Participant under
> > an Award
> > 
> > (xii) to make all other determinations deemed necessary or advisable for
> > administering the Plan.
> 
> (c) Effect of Administrator's Decision. The Administrator's decisions,
> determinations and interpretations will be final and binding on all
> Participants and any other holders of Awards.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Stock Appreciation
Rights, Performance Units and Performance Shares may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.

 

7

--------------------------------------------------------------------------------


6. Stock Options.

> (a) Limitations.
> 
> > (i) Each Option will be designated in the Award Agreement as either an
> > Incentive Stock Option or a Nonstatutory Stock Option. However,
> > notwithstanding such designation, to the extent that the aggregate Fair
> > Market Value of the Shares with respect to which Incentive Stock Options are
> > exercisable for the first time by the Participant during any calendar year
> > (under all plans of the Company and any Parent or Subsidiary) exceeds
> > $100,000, such Options will be treated as Nonstatutory Stock Options. For
> > purposes of this Section 6(a), Incentive Stock Options will be taken into
> > account in the order in which they were granted. The Fair Market Value of
> > the Shares will be determined as of the time the Option with respect to such
> > Shares is granted.
> > 
> > (ii) The following limitations will apply to grants of Options:
> > 
> > > (1) No Service Provider will be granted, in any Fiscal Year, Options
> > > and/or Stock Appreciation Rights to purchase more than 750,000 Shares.
> > > 
> > > (2) In connection with his or her initial service, a Service Provider may
> > > be granted Options and/or Stock Appreciation Rights to purchase up to an
> > > additional 1,250,000 Shares, which will not count against the limit set
> > > forth in Section 6(a)(2)(ii)(1) above.
> > > 
> > > (3) The foregoing limitations will be adjusted proportionately in
> > > connection with any change in the Company's capitalization as described in
> > > Section 12.
> > > 
> > > (4) If an Option and/or Stock Appreciation Right is cancelled in the same
> > > Fiscal Year in which it was granted (other than in connection with a
> > > transaction described in Section 12), the cancelled Option and/or Stock
> > > Appreciation Right, as applicable, will be counted against the limits set
> > > forth in subsections (1) and (2) above. For this purpose, if the exercise
> > > price of an Option and/or Stock Appreciation Right is reduced, the
> > > transaction will be treated as a cancellation of the Option and/or Stock
> > > Appreciation Right and the grant of a new Option and/or Stock Appreciation
> > > Right, as applicable.
> 
> (b) Term of Option. The Administrator will determine the term of each Option
> in its sole discretion. In the case of an Incentive Stock Option, the term
> will be ten (10) years from the date of grant or such shorter term as may be
> provided in the Award Agreement. Moreover, in the case of an Incentive Stock
> Option granted to a Participant who, at the time the Incentive Stock Option is
> granted, owns stock representing more than ten percent (10%) of the total
> combined voting power of all classes of stock of the Company or any Parent or
> Subsidiary, the term of the Incentive Stock Option will be five (5) years from
> the date of grant or such shorter term as may be provided in the Award
> Agreement.
> 
> (c) Option Exercise Price and Consideration.
> 
> > (i) Exercise Price. The per share exercise price for the Shares to be issued
> > pursuant to exercise of an Option will be determined by the Administrator,
> > subject to the following:
> > 
> > > (1) In the case of an Incentive Stock Option

 

8

--------------------------------------------------------------------------------

> > > > a) granted to an Employee who, at the time the Incentive Stock Option is
> > > > granted, owns stock representing more than ten percent (10%) of the
> > > > voting power of all classes of stock of the Company or any Parent or
> > > > Subsidiary, the per Share exercise price will be no less than 110% of
> > > > the Fair Market Value per Share on the date of grant.
> > > > 
> > > > b) granted to any Employee other than an Employee described in paragraph
> > > > (A) immediately above, the per Share exercise price will be no less than
> > > > 100% of the Fair Market Value per Share on the date of grant.
> > > 
> > > (2) In the case of a Nonstatutory Stock Option, the per Share exercise
> > > price shall be determined by the Administrator, but shall be no less than
> > > 100% of the Fair Market Value per Share on the date of grant.
> > > 
> > > (3) Notwithstanding the foregoing, Options may be granted with a per Share
> > > exercise price of less than 100% of the Fair Market Value per Share on the
> > > date of grant pursuant to a transaction described in, and in a manner
> > > consistent with, Section 424(a) of the Code.
> > 
> > (ii) Waiting Period and Exercise Dates. At the time an Option is granted,
> > the Administrator will fix the period within which the Option may be
> > exercised and will determine any conditions that must be satisfied before
> > the Option may be exercised.
> > 
> > (iii) Form of Consideration. The Administrator will determine the acceptable
> > form of consideration for exercising an Option, including the method of
> > payment. In the case of an Incentive Stock Option, the Administrator will
> > determine the acceptable form of consideration at the time of grant. Such
> > consideration may consist entirely of: (1) cash; (2) check; (3) promissory
> > note; (4) other Shares, provided Shares acquired directly or indirectly from
> > the Company, (A) have been owned by the Participant and not subject to
> > substantial risk of forfeiture for more than six months on the date of
> > surrender, and (B) have a Fair Market Value on the date of surrender equal
> > to the aggregate exercise price of the Shares as to which said Option will
> > be exercised; (5) consideration received by the Company under a cashless
> > exercise program implemented by the Company in connection with the Plan; (6)
> > a reduction in the amount of any Company liability to the Participant,
> > including any liability attributable to the Participant's participation in
> > any Company-sponsored deferred compensation program or arrangement; (7) any
> > combination of the foregoing methods of payment; or (8) such other
> > consideration and method of payment for the issuance of Shares to the extent
> > permitted by Applicable Laws.
> 
> (d) Exercise of Option.
> 
> > (i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
> > hereunder will be exercisable according to the terms of the Plan and at such
> > times and under such conditions as determined by the Administrator and set
> > forth in the Award Agreement. An Option may not be exercised for a fraction
> > of a Share.

 

9

--------------------------------------------------------------------------------

> > An Option will be deemed exercised when the Company receives: (i) notice of
> > exercise (in such form as the Administrator specify from time to time) from
> > the person entitled to exercise the Option, and (ii) full payment for the
> > Shares with respect to which the Option is exercised (together with an
> > applicable withholding taxes). Full payment may consist of any consideration
> > and method of payment authorized by the Administrator and permitted by the
> > Award Agreement and the Plan. Shares issued upon exercise of an Option will
> > be issued in the name of the Participant or, if requested by the
> > Participant, in the name of the Participant and his or her spouse. Until the
> > Shares are issued (as evidenced by the appropriate entry on the books of the
> > Company or of a duly authorized transfer agent of the Company), no right to
> > vote or receive dividends or any other rights as a stockholder will exist
> > with respect to the Shares subject to an Award, notwithstanding the exercise
> > of the Option. The Company will issue (or cause to be issued) such Shares
> > promptly after the Option is exercised. No adjustment will be made for a
> > dividend or other right for which the record date is prior to the date the
> > Shares are issued, except as provided in Section 12 of the Plan.
> > 
> > Exercising an Option in any manner will decrease the number of Shares
> > thereafter available, both for purposes of the Plan and for sale under the
> > Option, by the number of Shares as to which the Option is exercised.
> > 
> > (ii) Termination of Relationship as a Service Provider. If a Participant
> > ceases to be a Service Provider, other than upon the Participant's death or
> > Disability, the Participant may exercise his or her Option within such
> > period of time as is specified in the Award Agreement to the extent that the
> > Option is vested on the date of termination (but in no event later than the
> > expiration of the term of such Option as set forth in the Award Agreement).
> > In the absence of a specified time in the Award Agreement, the Option will
> > remain exercisable for three (3) months following the Participant's
> > termination. Unless otherwise provided by the Administrator, if on the date
> > of termination the Participant is not vested as to his or her entire Option,
> > the Shares covered by the unvested portion of the Option will revert to the
> > Plan. If after termination the Participant does not exercise his or her
> > Option within the time specified by the Administrator, the Option will
> > terminate, and the Shares covered by such Option will revert to the Plan.
> > 
> > (iii) Disability of Participant. If a Participant ceases to be a Service
> > Provider as a result of the Participant's Disability, the Participant may
> > exercise his or her Option within such period of time as is specified in the
> > Award Agreement to the extent the Option is vested on the date of
> > termination (but in no event later than the expiration of the term of such
> > Option as set forth in the Award Agreement). In the absence of a specified
> > time in the Award Agreement, the Option will remain exercisable for twelve
> > (12) months following the Participant's termination. Unless otherwise
> > provided by the Administrator, if on the date of termination the Participant
> > is not vested as to his or her entire Option, the Shares covered by the
> > unvested portion of the Option will revert to the Plan. If after termination
> > the Participant does not exercise his or her Option within the time
> > specified herein, the Option will terminate, and the Shares covered by such
> > Option will revert to the Plan.
> > 
> > (iv) Death of Participant. If a Participant dies while a Service Provider,
> > the Option may be exercised following the Participant's death within such
> > period of time as is specified in the Award Agreement to the extent that the
> > Option is vested on the date of death (but in no event may the option be
> > exercised later than the expiration of the term of such Option as set forth
> > in the Award Agreement), by the Participant's designated beneficiary,
> > provided such beneficiary has been designated prior to Participant's death
> > in a form acceptable to the Administrator. If no such beneficiary has been
> > designated by the Participant, then such Option may be exercised by the
> > personal representative of the Participant's estate or by the person(s) to
> > whom the Option is transferred pursuant to the Participant's will or in
> > accordance with the laws of descent and distribution. In the absence of a
> > specified time in the Award Agreement, the Option will remain exercisable
> > for twelve (12) months following Participant's death. Unless otherwise
> > provided by the Administrator, if at the time of death Participant is not
> > vested as to his or her entire Option, the Shares covered by the unvested
> > portion of the Option will immediately revert to the Plan. If the Option is
> > not so exercised within the time specified herein, the Option will
> > terminate, and the Shares covered by such Option will revert to the Plan.

 

10

--------------------------------------------------------------------------------


7. Restricted Stock.

> (a) Grant of Restricted Stock. Subject to the terms and provisions of the
> Plan, the Administrator, at any time and from time to time, may grant Shares
> of Restricted Stock to Service Providers in such amounts as the Administrator,
> in its sole discretion, will determine.
> 
> (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
> evidenced by an Award Agreement that will specify the Period of Restriction,
> the number of Shares granted, and such other terms and conditions as the
> Administrator, in its sole discretion, will determine. Notwithstanding the
> foregoing, during any Fiscal Year no Participant will receive more than an
> aggregate of 250,000 Shares of Restricted Stock; provided, however, that in
> connection with a Participant's initial service as an Employee, an Employee
> may be granted an aggregate of up to an additional 500,000 Shares of
> Restricted Stock. Unless the Administrator determines otherwise, Shares of
> Restricted Stock will be held by the Company as escrow agent until the
> restrictions on such Shares have lapsed.
> 
> (c) Transferability. Except as provided in this Section 7, Shares of
> Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
> alienated or hypothecated until the end of the applicable Period of
> Restriction.
> 
> (d) Other Restrictions. The Administrator, in its sole discretion, may impose
> such other restrictions on Shares of Restricted Stock as it may deem advisable
> or appropriate.
> 
> (e) Removal of Restrictions. Except as otherwise provided in this Section 7,
> Shares of Restricted Stock covered by each Restricted Stock grant made under
> the Plan will be released from escrow as soon as practicable after the last
> day of the Period of Restriction. The Administrator, in its discretion, may
> accelerate the time at which any restrictions will lapse or be removed.
> 
> (f) Voting Rights. During the Period of Restriction, Service Providers holding
> Shares of Restricted Stock granted hereunder may exercise full voting rights
> with respect to those Shares, unless the Administrator determines otherwise.
> 
> (g) Dividends and Other Distributions. During the Period of Restriction,
> Service Providers holding Shares of Restricted Stock will be entitled to
> receive all dividends and other distributions paid with respect to such Shares
> unless otherwise provided in the Award Agreement. If any such dividends or
> distributions are paid in Shares, the Shares will be subject to the same
> restrictions on transferability and forfeitability as the Shares of Restricted
> Stock with respect to which they were paid.

 

11

--------------------------------------------------------------------------------

> (h) Return of Restricted Stock to Company. On the date set forth in the Award
> Agreement, the Restricted Stock for which restrictions have not lapsed will
> revert to the Company and again will become available for grant under the
> Plan.
> 
> (i) Section 162(m) Performance Restrictions. For purposes of qualifying a
> Restricted Stock as "performance-based compensation" under Section 162(m) of
> the Code, the Administrator, in its discretion, may set restrictions based
> upon the achievement of Performance Goals, which will be set by the
> Administrator on or before the Determination Date. In this connection, the
> Administrator will follow any procedures determined by it from time to time to
> be necessary or appropriate to ensure qualification of the Restricted Stock
> under Section 162(m) of the Code (e.g., in determining the Performance Goals).

8. Stock Appreciation Rights.

> (a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may
> be granted to Service Providers at any time and from time to time as will be
> determined by the Administrator, in its sole discretion.
> 
> (b) Number of Shares. The Administrator will have complete discretion to
> determine the number of SARs granted to any Participant, provided that during
> any Fiscal Year, no Participant will be granted Options and/or SARs covering
> more than 750,000 Shares. Notwithstanding the foregoing limitation, in
> connection with a Participant's initial service as an Employee, an Employee
> may be granted Options and/or SARs covering up to an additional 1,250,000
> Shares.
> 
> (c) Exercise Price and Other Terms. The Administrator, subject to the
> provisions of the Plan, will have complete discretion to determine the terms
> and conditions of SARs granted under the Plan. In the case of a freestanding
> SAR, the exercise price will be not less than one hundred percent (100%) of
> the Fair Market Value of a Share on the date of grant. The exercise price of a
> tandem or affiliated SARs will equal the exercise price of the related Option.
> 
> (d) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
> will specify the exercise price, the term of the SAR, the conditions of
> exercise, and such other terms and conditions as the Administrator, in its
> sole discretion, will determine.
> 
> (e) Expiration of SARs. An SAR granted under the Plan will expire upon the
> date determined by the Administrator, in its sole discretion, and set forth in
> the Award Agreement. Notwithstanding the foregoing, the rules of Section 6(d)
> also will apply to SARs.
> 
> (f) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
> entitled to receive payment from the Company in an amount determined by
> multiplying:
> 
> > (i) The difference between the Fair Market Value of a Share on the date of
> > exercise over the exercise price; times
> > 
> > (ii) The number of Shares with respect to which the SAR is exercised.

 

12

--------------------------------------------------------------------------------


At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

9. Performance Units and Performance Shares.

> (a) Grant of Performance Units/Shares. Performance Units and Performance
> Shares may be granted to Service Providers at any time and from time to time,
> as will be determined by the Administrator, in its sole discretion. The
> Administrator will have complete discretion in determining the number of
> Performance Units and Performance Shares granted to each Participant provided
> that during any Fiscal Year, (a) no Participant will receive Performance Units
> having an initial value greater than $1,000,000, and (b) no Participant will
> receive more than 250,000 Performance Shares. Notwithstanding the foregoing
> limitation, in connection with a Participant's initial service as an Employee,
> an Employee may be granted up to an additional 500,000 Performance Shares.
> 
> (b) Value of Performance Units/Shares. Each Performance Unit will have an
> initial value that is established by the Administrator on or before the date
> of grant. Each Performance Share will have an initial value equal to the Fair
> Market Value of a Share on the date of grant.
> 
> (c) Performance Objectives and Other Terms. The Administrator will set
> performance objectives or other vesting provisions (including, without
> limitation, continued status as a Service Provider) in its discretion which,
> depending on the extent to which they are met, will determine the number or
> value of Performance Units/Shares that will be paid out to the Service
> Provider. The time period during which the performance objectives or other
> vesting provisions must be met will be called the "Performance Period." Each
> Award of Performance Units/Shares will be evidenced by an Award Agreement that
> will specify the Performance Period, and such other terms and conditions as
> the Administrator, in its sole discretion, will determine.
> 
> > (i) General Performance Objectives. The Administrator may set performance
> > objectives based upon the achievement of Company-wide, divisional, or
> > individual goals, or any other basis determined by the Administrator in its
> > discretion.
> > 
> > (ii) Section 162(m) Performance Objectives. For purposes of qualifying
> > grants of Performance Units/Shares as "performance-based compensation" under
> > Section 162(m) of the Code, the Administrator, in its discretion, may
> > determine that the performance objectives applicable to Performance
> > Units/Shares will be based on the achievement of Performance Goals. The
> > Administrator will set the Performance Goals on or before the Determination
> > Date. In granting Performance Units/Shares which are intended to qualify
> > under Section 162(m) of the Code, the Administrator will follow any
> > procedures determined by it from time to time to be necessary or appropriate
> > to ensure qualification of the Performance Units/Shares under Section 162(m)
> > of the Code (e.g., in determining the Performance Goals).
> 
> (d) Earning of Performance Units/Shares. After the applicable Performance
> Period has ended, the holder of Performance Units/Shares will be entitled to
> receive a payout of the number of Performance Units/Shares earned by the
> Participant over the Performance Period, to be determined as a function of the
> extent to which the corresponding performance objectives or other vesting
> provisions have been achieved. After the grant of a Performance Unit/Share,
> the Administrator, in its sole discretion, may reduce or waive any performance
> objectives or other vesting provisions for such Performance Unit/Share.

 

13

--------------------------------------------------------------------------------

> (e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
> Performance Units/Shares will be made as soon as practicable after the
> expiration of the applicable Performance Period. The Administrator, in its
> sole discretion, may pay earned Performance Units/Shares in the form of cash,
> in Shares (which have an aggregate Fair Market Value equal to the value of the
> earned Performance Units/Shares at the close of the applicable Performance
> Period) or in a combination thereof.
> 
> (f) Cancellation of Performance Units/Shares. On the date set forth in the
> Award Agreement, all unearned or unvested Performance Units/Shares will be
> forfeited to the Company, and again will be available for grant under the
> Plan.

10. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Participant will cease to be treated as
an Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.

11. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

12. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

> (a) Adjustments. In the event that any dividend or other distribution (whether
> in the form of cash, Shares, other securities, or other property),
> recapitalization, stock split, reverse stock split, reorganization, merger,
> consolidation, split-up, spin-off, combination, repurchase, or exchange of
> Shares or other securities of the Company, or other change in the corporate
> structure of the Company affecting the Shares occurs, the Administrator, in
> order to prevent diminution or enlargement of the benefits or potential
> benefits intended to be made available under the Plan, may (in its sole
> discretion) adjust the number and class of Shares that may be delivered under
> the Plan and/or the number, class, and price of Shares covered by each
> outstanding Award, and the numerical Share limits set forth in Sections 3, 6,
> 7, 8 and 9.


14

--------------------------------------------------------------------------------

> (b) Dissolution or Liquidation. In the event of the proposed dissolution or
> liquidation of the Company, the Administrator will notify each Participant as
> soon as practicable prior to the effective date of such proposed transaction.
> To the extent it has not been previously exercised, an Award will terminate
> immediately prior to the consummation of such proposed action.
> 
> (c) Change in Control. In the event of a Change in Control, each outstanding
> Award will be assumed or an equivalent option or right substituted by the
> successor corporation or a Parent or Subsidiary of the successor corporation.
> In the event that the successor corporation refuses to assume or substitute
> for the Award, the Participant will fully vest in and have the right to
> exercise all of his or her outstanding Options and Stock Appreciation Rights,
> including Shares as to which such Awards would not otherwise be vested or
> exercisable, all restrictions on Restricted Stock will lapse, and, with
> respect to Performance Shares and Performance Units, all performance goals or
> other vesting criteria will be deemed achieved at target levels and all other
> terms and conditions met. In addition, if an Option or Stock Appreciation
> Right becomes fully vested and exercisable in lieu of assumption or
> substitution in the event of a Change in Control, the Administrator will
> notify the Participant in writing or electronically that the Option or Stock
> Appreciation Right will be fully vested and exercisable for a period of time
> determined by the Administrator in its sole discretion, and the Option or
> Stock Appreciation Right will terminate upon the expiration of such period.
> 
> With respect to Awards granted to a non-employee Directors that are assumed or
> substituted for, if on the date of or following such assumption or
> substitution the Participant's status as a Director or a director of the
> successor corporation, as applicable, is terminated other than upon a
> voluntary resignation by the Participant, then the Participant will fully vest
> in and have the right to exercise Options and/or Stock Appreciation Rights as
> to all of the Shares subject thereto, including Shares as to which such Awards
> would not otherwise be vested or exercisable, all restrictions on Restricted
> Stock will lapse, and, with respect to Performance Shares and Performance
> Units, all performance goals or other vesting criteria will be deemed achieved
> at target levels and all other terms and conditions met.
> 
> For the purposes of this subsection (c), an Award will be considered assumed
> if, following the Change in Control, the Award confers the right to purchase
> or receive, for each Share subject to the Award immediately prior to the
> Change in Control, the consideration (whether stock, cash, or other securities
> or property) or, in the case of a Stock Appreciation Right upon the exercise
> of which the Administrator determines to pay cash or a Performance Share or
> Performance Unit which the Administrator can determine to pay in cash, the
> fair market value of the consideration received in the merger or Change in
> Control by holders of Common Stock for each Share held on the effective date
> of the transaction (and if holders were offered a choice of consideration, the
> type of consideration chosen by the holders of a majority of the outstanding
> Shares); provided, however, that if such consideration received in the Change
> in Control is not solely common stock of the successor corporation or its
> Parent, the Administrator may, with the consent of the successor corporation,
> provide for the consideration to be received upon the exercise of an Option or
> Stock Appreciation Right or upon the payout of a Performance Share or
> Performance Unit, for each Share subject to such Award (or in the case of
> Performance Units, the number of implied shares determined by dividing the
> value of the Performance Units by the per share consideration received by
> holders of Common Stock in the Change in Control), to be solely common stock
> of the successor corporation or its Parent equal in fair market value to the
> per share consideration received by holders of Common Stock in the Change in
> Control.

 


15

--------------------------------------------------------------------------------


Notwithstanding anything in this Section 12(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant's consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation's post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

13. Tax Withholding

> (a) Withholding Requirements. Prior to the delivery of any Shares or cash
> pursuant to an Award (or exercise thereof), the Company will have the power
> and the right to deduct or withhold, or require a Participant to remit to the
> Company, an amount sufficient to satisfy federal, state, local, foreign or
> other taxes (including the Participant's FICA obligation) required to be
> withheld with respect to such Award (or exercise thereof).
> 
> (b) Withholding Arrangements. The Administrator, in its sole discretion and
> pursuant to such procedures as it may specify from time to time, may permit a
> Participant to satisfy such tax withholding obligation, in whole or in part by
> (a) paying cash, (b) electing to have the Company withhold otherwise
> deliverable cash or Shares having a Fair Market Value equal to the amount
> required to be withheld, or (c) delivering to the Company already-owned Shares
> having a Fair Market Value equal to the amount required to be withheld. The
> amount of the withholding requirement will be deemed to include any amount
> which the Administrator agrees may be withheld at the time the election is
> made, not to exceed the amount determined by using the maximum federal, state
> or local marginal income tax rates applicable to the Participant with respect
> to the Award on the date that the amount of tax to be withheld is to be
> determined. The Fair Market Value of the Shares to be withheld or delivered
> will be determined as of the date that the taxes are required to be withheld.

14. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant's
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant's right or the Company's right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

15. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

16. Term of Plan. Subject to Section 20 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 17 of the Plan.

17. Amendment and Termination of the Plan.

> (a) Amendment and Termination. The Board may at any time amend, alter, suspend
> or terminate the Plan.

 


16

--------------------------------------------------------------------------------

> (b) Stockholder Approval. The Company will obtain stockholder approval of any
> Plan amendment to the extent necessary and desirable to comply with Applicable
> Laws.
> 
> (c) Effect of Amendment or Termination. No amendment, alteration, suspension
> or termination of the Plan will impair the rights of any Participant, unless
> mutually agreed otherwise between the Participant and the Administrator, which
> agreement must be in writing and signed by the Participant and the Company.
> Termination of the Plan will not affect the Administrator's ability to
> exercise the powers granted to it hereunder with respect to Awards granted
> under the Plan prior to the date of such termination.

18. Conditions Upon Issuance of Shares.

> (a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
> Award unless the exercise of such Award and the issuance and delivery of such
> Shares will comply with Applicable Laws and will be further subject to the
> approval of counsel for the Company with respect to such compliance.
> 
> (b) Investment Representations. As a condition to the exercise of an Award,
> the Company may require the person exercising such Award to represent and
> warrant at the time of any such exercise that the Shares are being purchased
> only for investment and without any present intention to sell or distribute
> such Shares if, in the opinion of counsel for the Company, such a
> representation is required.

19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

20. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

21. Underwater Stock Option Exchange Program. Notwithstanding any contrary
provision of the Plan, the Company's stockholders on April 29, 2010 approved a
one-time-only option exchange program described in the proxy statement with
respect to the Company's 2010 Annual Meeting of Stockholders under which certain
outstanding Options may be surrendered or cancelled at the election of the
person holding such Option (and therefore made available for future grant under
Section 3(c) to the extent such Option was granted under the Plan or the 1995
Plan) in exchange for new Options with a lower exercise price (the "Exchange
Program"). The Administrator may provide for, and the Company may implement, the
Exchange Program within one hundred and twenty (120) days after the date of such
Annual Meeting.

 

17

--------------------------------------------------------------------------------

 